 8:12-cr-00391-JFB-SMB Doc # 829 Filed: 12/10/20 Page 1 of 2 - Page ID # 7582




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                               8:12CR391

       vs.
                                                                 ORDER
JOHN WAYS JR.,
                     Defendant.


      This matter is before the Court following a brief hearing in this case. Filing Nos.

825 and 827. As a result of the hearing, the Court orders the following:

      1.     The parties, including the defendant, shall appear in person for an

      evidentiary hearing for defendant’s motion to vacate pursuant to 28 U.S.C § 2255,

      on March 1, 2021, at 9:30 a.m., in Courtroom 3, Roman L. Hruska Federal

      Courthouse, 111 South 18th Plaza, Omaha, NE before Senior Judge Joseph F.

      Bataillon.

      2.     The Bureau of Prisons is ordered to have the defendant, John Ways, Jr., in

      Omaha, Nebraska on or before March 1, 2021 at 9:30 a.m. and available for an in-

      person hearing.

      3.     The Bureau of Prisons is further ordered to mail to standby counsel any

      “legal papers” Mr. Ways believes necessary for his case. Such legal papers shall

      be delivered to standby counsel on or before March 1, 2021 at 9:30 a.m. Such

      legal papers shall be sent to Peder Bartling, 209 South 19th Street, #500, Omaha,

      NE 68102. Such legal papers shall be given to Mr. Ways upon his arrival in

      Omaha, Nebraska in preparation for this hearing.




                                            1
 8:12-cr-00391-JFB-SMB Doc # 829 Filed: 12/10/20 Page 2 of 2 - Page ID # 7583




     4.     Standby counsel, Ms. Marti S. Sleister, is hereby terminated as standby

     counsel in this case.

     5.     The Court hereby appoints Peder Bartling as standby counsel in this case.

     6.     The Clerk of Court is ordered to serve the defendant John Ways, Jr. at his

     last known prison address with a copy of this order.

     7.     The Clerk of Court is ordered to serve a copy of this order on the Bureau of

     Prisons at FCI FORT DIX, FEDERAL CORRECTIONAL INSTITUTION, P.O. BOX

     38, JOINT BASE MDL, NJ 08640.



IT IS SO ORDERED.


     Dated this 10th day of December, 2020.

                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                          2
